DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on November 30, 2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allison et al (US 9,017,140).
The prior art of Allison et al teaches a CMP pad with local area transparency.
Regarding claim 1:	A gettering layer forming apparatus configured to form a gettering layer on a substrate, the gettering layer forming apparatus comprising: a substrate holder  (polishing head 12) configured to hold the substrate; a wrapping film (polishing surface 24 of the polishing pad 18) configured to be brought into contact with the substrate held by the substrate holder and polish the substrate; a base (platen 16)configured to support the wrapping film, and configured to be moved in a vertical direction and rotated around a vertical axis; and a water supply (chemical polishing liquid 30) configured to supply water onto the substrate held by the substrate holder.  
 	It is noted that the supply structure (nozzle) of Allison et al is inherently capable of supplying a plethora of liquids to include water.


Regarding claim 3:	 The gettering layer forming apparatus of Claim 2, wherein each protrusion has a columnar shape.  The protrusions mate with the shape of the grooves 26 as recited on col. 5 lines 26-51 see especially circular grooves.

Regarding claim 4:	The gettering layer forming apparatus of Claim 1, wherein the wrapping film is brought into contact with an entire surface of the substrate.  See Figs of Allison et al.

Regarding claim 5:	The gettering layer forming apparatus of Claim 1, further comprising: a flexible member (adhesive 28), having flexibility, disposed to cover the wrapping film.  See Figures and col. 7 lines 10-51.

Regarding claim 6:	The gettering layer forming apparatus of Claim 1, wherein multiple protrusions each having a narrowing width toward the substrate holder when viewed from a side are formed on a surface of the wrapping film.  See Figs of Allison et al.


Regarding claim 7:	The gettering layer forming apparatus of Claim 6, further comprising: a driver  (drive shaft 64) configured to rotate the base (platen 16); and an inspector configured to inspect a surface state of the wrapping film based on a load of the driver.  See the paragraph that joins columns 5 and 6.

Regarding claim 8:	The gettering layer forming apparatus of Claim 6, further comprising: a light transmitter (light source 36) configured to transmit light to the surface of the wrapping film; a light receiver (detector 38) configured to receive light reflected from the surface of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Allison et al (US 9,017,140) in view of Takada Nobuyuki et al (JP 2008-117844 using the Machine Generated English Translation.
The prior art of Allison et al was discussed above.
The prior art of Allison et al fails to teach:
Regarding claim 9:	The gettering layer forming apparatus of Claim 1, wherein the base is divided into a first base and a second base, and the first base is configured to support the wrapping film and is attached to the second base in a detachable manner.  

The prior art of Takada et al teaches a conveying method and apparatus wherein a polishing apparatus 14 see Figs. 3 and 8 where the base is two part see flange 34 and frame 36 (see element number in Fig. but element 63 in the description). The motivation to modify the base of Allison et al to use a two part base as suggested by Takada et al rather than the conventional base of Allison et al so that the frame is detachably attached from/to the flange via screwing as an alternative design for the base. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the conventional one piece base of Allison et al with the two piece base of Takada Nobuyuki et al.
s 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al (US 9,017,140) in view of Hongo et al (US 2004/0226654).

The prior art of Allison et al was discussed above.
The prior art of Allison et al fails to teach:

Regarding claim 10:	The gettering layer forming apparatus of Claim 1, wherein the water supply supplies water in which at least a microbubble or an ozone gas is dissolved.  

Regarding claim 11:	The gettering layer forming apparatus of Claim 10, wherein the water supply selectively supplies the water in which at least the microbubble or the ozone gas is dissolved and water in which both the microbubble and the ozone gas are not dissolved.

The prior art of Hongo et al teaches a substrate processing apparatus. Throughout the prior art of Hongo et al teaches ozone water and microbubbles see [0006], [0028], [0031], [0033],  [0040]- [0055], [0059], [0120], [0121], [0127], [0136], [0141], [0142] teaches a microbubble generator 76 and ozone water that it is known to produce microbubbles and ozone water is discussed as a known process fluid. The motivation to use ozone water is that it can be used to remove polymers or a resist material adhering to a substrate W. The microbubbles are used to enhance the film removal without damage of the substrate. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the apparatus of Allison et al with the use of microbubbles and ozone water as suggested by Hongo et al to enhance the removal of the film.

Conclusion

Mimura et al (US 2020/0294824) teaches a bonding system where it is illustrated in Fig. 9 a polishing member 133, base 131, sponge 132, and abrasive sheets 134.
	Konishi et al (US 6,120,361) teaches a polishing apparatus with a polishing cloth 3, a polishing liquid supply nozzle 5. The polishing cloth 3 is formed by a foaming resin layer 32 including mechanical polishing particles 31 see col. 3 line 35 – col. 4 lines 62. The shaped of the abrasive is shown as triangles, but Konishi et al obviates other shapes.
	Iwashita et al (US 5,722,875) teaches a method and an apparatus for polishing with an end point unit (having a light source, a light transmitter, and a light receiver, see Fig. 2.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716